 



Exhibit 10.15
QUANEX BUILDING PRODUCTS CORPORATION
DIRECTOR PERFORMANCE STOCK AWARD AGREEMENT
<<Name>>
Grantee

     
Date of Award:
  <<                    >>
 
   
Target Number of Shares of Common Stock:
  <<                    >>

AWARD GRANT

1.  
GRANT OF PERFORMANCE STOCK AWARD. Quanex Building Products Corporation, a
Delaware corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, an
opportunity to receive shares of the Company’s Common Stock, $0.01 par value per
share (the “Common Stock”), based upon attainment of the Performance Goals
during the Performance Period on the terms and conditions set forth in this
Performance Stock Award Agreement (this “Agreement”).

For purposes of this Agreement, the term “Performance Period” means the
 _____-year period beginning          , 20  _____, and ending
                    , 20  _____. For purposes of this Agreement, the term
“Performance Goals” means                     .

2.  
FINAL PERFORMANCE FACTOR. The aggregate number of shares of the Common Stock to
be issued to you under this Agreement (the “Shares”) is equal to the Target
Number of Shares of Common Stock set forth above multiplied by the Final
Performance Factor (which is determined as provided below):

2.1 The Final Performance Factor shall be equal to one (1) if (a) the Company
achieves the Target Milestone during the Performance Period and does not achieve
the Maximum Milestone during the Performance Period, (b) a Change in Control of
the Company has not occurred on or before the last day of the Performance
Period, and (c) you remain an active member of the Board of Directors of the
Company (the “Board”) through the last day of the Performance Period. For
purposes of this Agreement, the “Target Milestone” means                     
and the “Maximum Milestone” means                     .
2.2 The Final Performance Factor shall be equal to two (2) if (a) the Company
achieves the Maximum Milestone during the Performance Period, (b) a Change in
Control of the Company has not occurred on or before the last day of the
Performance Period, and (c) you remain an active member of the Board through the
last day of the Performance Period.
2.3 The Final Performance Factor shall be equal to three-fourths (3/4) if
(a) the Company achieves the Threshold Milestone during the Performance Period
and does not achieve the Target Milestone during the Performance Period, (b) a
Change in Control of the Company has not occurred on or before the last day of
the Performance Period, and (c) you remain an active member of the Board through
the last day of the Performance Period. For purposes of this Agreement, the
“Threshold Milestone” means                     .
Director

 

 



--------------------------------------------------------------------------------



 



2.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.
For example, assume that the Committee grants a director a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are 3/4, 1 and 2,
respectively. Finally, assume that the director is awarded 2,000 Performance
Shares with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the director
under the award is $250,000, which is determined as follows: The amount payable
to the director with respect to Performance Goal A is $100,000 (50% (Performance
Goal Percentage) x 2,000 (Performance Shares) x $100 (Performance Share Value) x
1 (Final Performance Factor) = $100,000), and the amount payable to the director
with respect to Performance Goal B is $150,000 (50% (Performance Goal
Percentage) x 2000 (Performance Shares) x $100 (Target Value) x 1.5 (Final
Performance Factor)= $150,000).
2.5 If the Threshold Milestone is not achieved during the Performance Period and
a Change in Control of the Company has not occurred on or before the last day of
the Performance Period, then the award pursuant to this Agreement shall lapse
and be forfeited as of the last day of the Performance Period.
2.6 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the amount payable under this Agreement.

3.  
PAYMENT. The Company shall cause the Shares to be issued to you on
                    , 20  _____  (the “Payment Date”), unless otherwise provided
under this Agreement.

4.  
TERMINATION OF MEMBERSHIP/CHANGE IN CONTROL OF THE COMPANY. The following
provisions will apply in the event you cease to be a member of the Board of
Directors of the Company (the “Board”), or Change in Control of the Company
occurs on or before the last day of the Performance Period.

4.1 Termination Generally. If you cease to be a member of the Board on or before
the last day of the Performance Period for any reason other than one of the
reasons described in Sections 4.2 through 4.5 below, all of your rights in this
Agreement will lapse and be completely forfeited on the date you cease to be a
member of the Board.
4.2 Permanent Disability. Notwithstanding any other provision of this Agreement
to the contrary, if you cease to be a member of the Board because you incur a
Permanent Disability before the last day of the Performance Period then the
Company will issue to you shares of Common Stock in an amount equal to the
product of (1) and (2) where (1) is the number of Shares you would have received
under this Agreement if your membership on the Board had not ended before the
end of the Performance Period and (2) is a fraction, the numerator of which is
the number of days from the beginning of the Performance Period through the date
your membership on the Board ended and the denominator of which is the number of
days in the Performance Period. Any amount payable pursuant to this Section 4.2
will be paid to you on the Payment Date. After such Shares are issued to you,
you will have no further rights with respect to this Agreement and the Company
will have no further obligations to you pursuant to this Agreement.

Director

2



--------------------------------------------------------------------------------



 



4.3 Death. Notwithstanding any other provision of this Agreement to the
contrary, if you die before the last day of the Performance Period and while an
active member of the Board, then the Company will issue to your estate shares of
Common Stock in an amount equal to the product of (1) and (2) where (1) is the
number of Shares you would have received under the Agreement if your membership
on the Board had not ended before the end of the Performance Period and (2) is a
fraction, the numerator of which is the number of days from the beginning of the
Performance Period through the date your membership on the Board ended and the
denominator of which is the number of days in the Performance Period. Any amount
payable pursuant to this Section 4.3 will be paid to your estate on the Payment
Date. After such Shares are issued, the Company will have no further obligations
to you pursuant to this Agreement.
4.4 Retirement. Notwithstanding any other provision of this Agreement to the
contrary, if you cease to be a member of the Board due to your Retirement before
the last day of the Performance Period then the Company will issue to you shares
of Common Stock in an amount equal to the product of (1) and (2) where (1) is
the number of shares you would have received under this Agreement if your
service with the Company had not ceased before the end of the Performance Period
and (2) is a fraction, the numerator of which is the number of days from the
beginning of the Performance Period through the date you service with the
Company ceased and the denominator of which is the number of days in the
Performance Period. Any amount payable pursuant to this Section 4.4 will be paid
to you on the Payment Date. After such Shares are issued to you, you will have
no further rights with respect to this Agreement and the Company will have no
further obligations to you pursuant to this Agreement. For purposes of this
Section 4.4, the term “Retirement” means your voluntary cessation of your
membership as a director with the Company on or after serving six years or two
consecutive terms as a director.
4.5 Change in Control of the Company. Notwithstanding any other provision of
this Agreement to the contrary, if a Change in Control of the Company occurs
before the last day of the Performance Period then the Company will issue to you
shares of Common Stock in an amount equal to the product of (1) and (2) where
(1) is the number of shares you would have received under this Agreement if the
Change in Control of the Company had not occurred before the end of the
Performance Period and (2) is a fraction, the numerator of which is the number
of years from the beginning of the Performance Period (rounded up to the nearest
full year) through the date of the Change in Control of the Company and the
denominator of which is the number of years in the Performance Period. Any
amount payable pursuant to this Section 4.5 will be paid to you on the date of
the Change in Control of the Company. After such Shares are issued to you, you
will have no further rights with respect to this Agreement and the Company will
have no further obligations to you pursuant to this Agreement.

5.  
NONTRANSFERABILITY. This Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution. Your rights under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of (other than by will or the
applicable laws of descent and distribution). Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.

6.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the award granted
under this Agreement shall not affect in any way the right or power of the
Company or any company the stock of which is awarded pursuant to this Agreement
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

Director

3



--------------------------------------------------------------------------------



 



7.  
AWARD UNDER THIS AGREEMENT DOES NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the award granted to you under this
Agreement. Only after the Shares are issued in exchange for your rights under
this Agreement will you have all of the rights of a shareholder with respect to
such Shares issued in exchange for your rights under this Agreement.

8.  
SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with such Act and all applicable
rules thereunder.

9.  
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

10.  
SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.

11.  
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.

12.  
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein or in this
Agreement shall have the meanings ascribed to such terms in the Plan.

In accepting the award granted in this Agreement you accept and agree to be
bound by all the terms and conditions of the Plan and this Agreement.

         
 
  QUANEX BUILDING    
 
  PRODUCTS CORPORATION      
 
                 
 
  Raymond Jean – Chief Executive Officer    

Director

 

4